                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         NORTHERN DIVISION

SYLVIA RAY, as personal                  )
representative of the ESTATES            )
of PAIGE MITCHELL and KACI               )
MITCHELL, deceased,                      )
                                         )
        Plaintiffs,                      )
                                         )
v.                                       )     Case No. 2:19-cv-00069-KD-MU
                                         )
CITY OF MOUNDVILLE, et al.,              )
                                         )
        Defendants.                      )

         POSITION OF THE PARTIES REGARDING SETTLEMENT


        COME NOW Defendants, the City of Moundville and Ken Robertson, and

the Plaintiff, Sylvia Ray as Administrator of the Estates of Paige and Kaci Mitchell,

and file this Report regarding the Parties’ positions towards settlement.


     1. The Parties have not fully explored the prospect of resolving this case by

        settlement agreement, they but would like the opportunity to do so.

     2. Should the Court be so inclined, the Parties would request that a mediation be

        conducted by the Hon. Magistrate Judge P. Bradley Murray via a Court

        ordered settlement conference.

     3. Out of town counsel would be willing to travel to Mobile, AL for the

        conference, should the Court so order it.
Respectfully submitted, this the 11th day of November, 2020.


                                     s/ R. Warren Kinney
                                     James W. Porter, II
                                     Richard Warren Kinney
                                     Southern District Code: KINNR5682
                                     Porter, Porter & Hassinger, P.C.
                                     880 Montclair Road, Ste. 175
                                     Birmingham, AL 35213
                                     jwporterii@pphlaw.net
                                     wkinney@pphlaw.net
                                     Attorneys for City of Moundville


                                     s/ Thomas O. Gaillard, III
                                     Thomas O. Gaillard, III
                                     HELMSING, LEACH, HERLONG,
                                     NEWMAN & ROUSE, P.C.
                                     Post Office Box 2767
                                     Mobile, AL 36652
                                     E-Mail: tog@helmsinglaw.com
                                     Attorney for Ken Robertson


                                     s/ John E. McCulley
                                     John E. McCulley
                                     601 Greensboro Ave., Ste. 200
                                     Tuscaloosa, AL 35401
                                     johnemcculley@gmail.com
                                     Attorney for Plaintiff Sylvia Ray
